Citation Nr: 0729000	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  06-16 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
type II.
 
2.  Entitlement to service connection for hypertension, 
peripheral neuropathy of the upper and lower extremities, 
erectile dysfunction, and retinopathy as secondary to 
diabetes mellitus type II. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to April 
1974.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from an August 2005 decision by the RO.

The veteran testified at a hearing held at the RO during 
February 2006 before a decision review officer.  He also 
testified at a hearing held at the RO during June 2007 before 
the undersigned Board member.

The Board notes that in his October 2005 notice of 
disagreement (NOD), the veteran added a new basis for his 
claims of service connection for diabetes mellitus type II 
and related secondary disorders, that of exposure to 
radioactive nuclides.  This claim has not been further 
developed, and is therefore referred to the RO for such 
further action as may be appropriate. 

REMAND

In his March 2005 claim, the veteran states that he was first 
diagnosed with diabetes mellitus type II at VA's Tulsa, 
Oklahoma, Community Based Outpatient Clinic (CBOC) during 
July 2002.  In his claim, he also indicated that his first 
treatment for diabetes mellitus type II and claimed related 
secondary disorders started in July 2000 at the Ann Arbor 
VAMC.  The Board notes that the RO has not yet obtained the 
veteran's VA treatment records from the Tulsa CBOC, and the 
treatment records obtained from the Ann Arbor VAMC only cover 
the period from June 5, 2003 to March 12, 2005 (review of the 
June 5, 2003, treatment report indicates that treatment 
started earlier).  

The Board notes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators, regardless of whether those records are 
physically in the claims file.  See Bell v Derwinski, 2 Vet. 
App. 611, 613 (1992).  Accordingly, a remand is necessary for 
the additional development of obtaining records.

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Obtain all treatment records from 
VA's CBOC in Tulsa, Oklahoma, 
specifically those for the period from 
January 1, 2000 to December 31, 2000.  
Also obtain all treatment records from 
the Ann Arbor VAMC from January 1, 2000 
to the present time.  The evidence 
obtained should be associated with the 
claims file.

2.  After undertaking any other 
development deemed appropriate, the RO 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status. Kutscherousky v. West, 12 
Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The 
purposes of this remand are to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  38 
C.F.R. § 20.1100(b) (2006). 


